815 F.2d 1323
Duncan Peder McKENZIE, Jr., Petitioner-Appellant,v.Henry RISLEY, et al. Respondents-Appellees.
No. 85-4156.
United States Court of Appeals,Ninth Circuit.
April 29, 1987.

Timothy K. Ford, Seattle, Wash., for petitioner-appellant.
Chris D. Tweenten, James M. Scheier, Asst. Attys. Gen., Helena, Mont., for respondents-appellees.
Before GOODWIN, WALLACE, SNEED, KENNEDY, ANDERSON, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON and O'SCANNLAIN, Circuit Judges.*

ORDER

1
Upon the vote of a majority of the nonrecused active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Rule 25 of the Rules of the United States Court of Appeals for the Ninth Circuit.The previous three-judge panel assignment is withdrawn.



*
 Chief Judge Browning is recused